Title: To Benjamin Franklin from Rudolph Erich Raspe, 26 March 1779
From: Raspe, Rudolph Erich
To: Franklin, Benjamin


Honourd Sir
London. March. 26. 1779.
Mesrs Waiz V Eshen, nevews of the Minister of that name, whom Your Excellency was acquainted with at Cassell in Germany, will have the honour to deliver those lines, in testimony of the profound esteem, which animates them for Your Excellency. They have travelled through the greater part of Germany, Sweden, Norway, and England in order to acquire usefull Knowledge in whatever relates to Mountains, Mines and Foundaries; and I am very happy to have an opportunity of assuring Your Excellency that I am with the truest and warmest and highest admiration and esteem Your Excellency’s most obedient humble Servant
R. E. Raspe.
At Mr. Lockyer David Bookseller Holbourn.
 
Notation: R. E. Raspe Londres 26 mars 1779.
